Title: To Thomas Jefferson from John Barnes, 24 January 1801
From: Barnes, John
To: Jefferson, Thomas



Sir
George Town. 24th Jany: 1801

Inclosed I return you Copy of my a/c & letter to Mr Short, the Original, & duplicate of which, shall be, as you have Corrected.—I have also sent ⅌ Mr Dunn—2 pair Black silk Stockings—the largest & Best, of the Merchandize—Mr Pickford—my Assistant brought me from Baltimore—Mr. Latimore had a pair of them, Yesterday, in lieu of a former pair (smaller—p 34ƒ)—these are Only 28ƒ a pair—and I think dear enough at that; but we have no Choice—of them at present—the first fair day, I purpose paying my Respects to you I am—with great Esteem Sir—Your most Obedt Servt:

John Barnes


if not large enough or too Coarse please leave for me,

